Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
        Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1 and 12, the present invention from the present application discloses an image forming device and method for “importing a target value from the storage medium to the memory, the plurality of setting values being associated with respective ones of a plurality of pieces of device-specific information, the device-specific information being unique to individual devices, the target value being a setting value which is selected from the plurality of setting values and is associated with a piece of device-specific information unique to the image forming device itself, wherein each of the plurality of setting values associated with respective ones of a plurality of pieces of device-specific information is for setting a prescribed parameter of a corresponding device, and the imported target value is used to set the prescribed parameter of the image forming device, wherein after the target value is imported, the controller operates according to the target value set for the prescribed parameter” which is allowable in combination with the other claimed limitations. 
The closest prior art such as Nakawaki (US P. No. 2016/0092281) and Kamisuwa et al. (US P. No. 2013/0201507), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above, and including an updated electronic text search, fails to anticipate or render the above underlined limitations obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Nakawaki (US P. No. 2016/0092281) discloses a USB storage setting value contains a use setting of the USB storage. A USB storage setting for the client included in the installation instruction information may be a setting value inhibiting the USB storage from being used. To reduce a risk of bringing out data in a client environment, the USB storage is inhibited from being used for the purpose of inhibiting data from being used. However, if the USB storage setting value is applied to the image forming apparatus
Kamisuwa et al. (US P. No. 2013/0201507) discloses the communication apparatus transfers information with the MFP via the Internet N. The reader-writer is an apparatus which reads, in an offline manner, a recording medium such as a USB (Universal Serial Bus) memory or an SD memory card in which the model-specific setting value information is stored, and synchronously writes the self -apparatus setting value information determined by an adjustment value input screen into the recording medium. The control panel is a display unit for displaying the model-specific setting value information and the self-apparatus setting value information according to each setting item code and an input/output apparatus for displaying an adjustment 
 
				Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sep. 24, 2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672